EXHIBIT 32 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned hereby certify that the Annual Report on Form 10-K of Ensurge, Inc. for the year ended December 31, 2008, as filed April 13, 2009 with the Securities and Exchange Commission, to the best of our knowledge fully complies with the requirements of Section 13(a) or 15(d) of The Securities Exchange Act of 1934 (15 U.S.C. 78m) and that the information contained in the annual report fairly presents, in all material respects, the financial condition and results of operations of Ensurge, Inc. Date: April 13, 2009 /s/ Jeff A. Hanks Jeff A. Hanks President and Chief Executive Officer Chief Financial Officer (Principal Executive and Financial Officer)
